DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 23, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, claim 10 recites ‘…a subset of the one or more of the plurality of positioning reference signal transmission opportunities..’  It is unclear how a subset can exist when there is only one PRS.  Therefore, it is unclear what Applicant is attempting to claim.  Please proof read all of your claims.

	Regarding claim 23, claim 23 recites at the end of the claim ‘…wherein transmitting the positioning reference signal further comprises.’  It appears that there is 

Regarding claim 27, claim 27 recites ‘…a subset of the one or more of the plurality of positioning reference signal transmission opportunities..’  It is unclear how a subset can exist when there is only one PRS.  Therefore, it is unclear what Applicant is attempting to claim.  Please proof read all of your claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2018/0054792).

Regarding claim 1, Lee discloses a method for wireless communication, comprising:
identifying a window comprising a plurality of positioning reference signal transmission opportunities for a channel; (See Lee fig. 1, 5 and their descriptions with par. 0089-0099: a radio frame= window is identified comprising a plurality of N = 2, 4, 6 subframes being PRS transmission opportunities for a channel of the unlicensed band; OR par. 0085 with fig. 5 and with par. 0089-0099: N =2, 4, 6 consecutive DL subframes= window is identified comprising a plurality of N=2, 4, 6 subframes being PRS transmission opportunities for a channel of the unlicensed band; or par. 0016 , 0100, 0111, 0126, 0130, 0131, 0133, 0150, with par. 0089-0099: the channel occupation time is identified; OR par. 0086 "time window used to search for the PRS to detect the PRS transmitted", par. 0141 "time period" is identified; all aforementioned alternatives are for receiving a PRS via a channel of a unlicensed band associated with channel access procedures, LBT/CCA; OR: fig. 6: window= PRS periodicity),
performing a channel access procedure to access the channel for transmission of a positioning reference signal during the window; (See Lee fig. 8, 9, para. 89-99; a channel access procedure LBT/CCA to access the channel for transmission of a PRS during the radio frame)
determining at least a subset of the plurality of positioning reference signal transmission opportunities that are remaining in the window subsequent to obtaining access to the channel during the window as a result of the channel access procedure; and (See Lee para. 130, 133; If a time period in which the PRS is transmitted is included in channel occupancy time, an eNB can transmit the PRS.  In this case, a burst corresponds to a time period consisting of one or more transmission units (e.g., subframe); fig. 10, para. 99; case 2 for eNB1 or eNB3; offset timing; fig. 11, 12; at least a subset of the plurality of subframes being PRS transmission opportunities included in channel occupancy time that are remaining in the radio frame are determined subsequent to obtaining access to the channel of the unlicensed band during the radio frame as a result of the channel access procedure LBT /CCA; see also para. 123-124; fig. 1; subframes)
transmitting the positioning reference signal during one or more of the at least the subset of the plurality of positioning reference signal transmission opportunities that are remaining in the window.  (See Lee para. 130, 133; If a time period in which the PRS is transmitted is included in channel occupancy time, an eNB can transmit the PRS.  In this case, a burst corresponds to a time period consisting of one or more transmission units (e.g., subframe); fig. 10, para. 99; case 2 for eNB1 or eNB3; offset timing; fig. 11, 12; the PRS is transmitted in the subset of the plurality of subframes being PRS transmission opportunities included in channel occupancy time that are remaining in the radio frame).

Regarding claim 2, Lee discloses the method of claim 1, further comprising:
determining a portion of a positioning reference signal transmission opportunity remaining in the window subsequent to obtaining access to the channel during the window as a result of the channel access procedure; and 
refraining from transmitting the positioning reference signal during the portion of the positioning reference signal transmission opportunity. (See Lee fig. 10; eNB 1 and eNB3 refrain from transmitting the PRS during the nonPRS subframe after the channel has been accessed to determine no occupancy)

Regarding claim 3, Lee discloses the method of claim 1, wherein transmitting the positioning reference signal during the one or more of the at least the subset of the plurality of positioning reference signal transmission opportunities further comprises:
transmitting the positioning reference signal during a first positioning reference signal transmission opportunity of the at least the subset of the plurality of positioning reference signal transmission opportunities; and 
transmitting the positioning reference signal during a second positioning  reference signal transmission opportunity of the at least the subset of the plurality of positioning reference signal transmission opportunities. (See Lee para. 130, 133; If a time period in which the PRS is transmitted is included in channel occupancy time, an eNB can transmit the PRS.  In this case, a burst corresponds to a time period consisting of one or more transmission units (e.g., subframe); fig. 10, para. 99; case 2 for eNB1 or eNB3; first and second PRS transmitted by eNB1 and eNB 3 in two different opportunities; offset timing; fig. 11, 12; the PRS is transmitted in the subset of the plurality of subframes being PRS transmission opportunities included in channel occupancy time that are remaining in the radio frame; first transmission).

	Regarding claim 4, Lee discloses the method of claim 1, wherein a portion of a first transmission opportunity of the plurality of positioning reference signal transmission opportunities occurs at a same time as a portion of a second transmission opportunity of the plurality of positioning reference signal transmission opportunities. (See Lee fig. 10, para. 99; case 2 for eNB1 or eNB3; first and second PRS transmitted by eNB1 and eNB 3 in two different opportunities; overlap in time between eNB1 and eNB2 (e.g. same time))

Regarding claim 7, Lee discloses the method of claim 1, wherein the positioning reference signal is a first positioning reference signal, and wherein the window comprises the plurality of positioning reference signal transmission opportunities for transmitting the first positioning reference signal via a first beam. (See Lee fig. 10; case 2; eNB 1 has at least 3 opportunities to transmit PRS and uses a first beam)

Regarding claim 8, Lee discloses the method of claim 1, wherein: 
the positioning reference signal is a first positioning reference signal; 
a first positioning reference signal transmission opportunity of the plurality of positioning reference signal transmission opportunities is for transmitting the first positioning reference signal via a first beam; and 
a second positioning reference signal transmission opportunity of the plurality of positioning reference signal transmission opportunities is for transmitting a second positioning reference signal via a second beam. (See Lee fig. 10; case 2; eNB1 transmits via first beam and eNB3 transmits via a second beam)


Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2018/0054792).

Regarding claim 9, Lee discloses a method for wireless communication, comprising: 
identifying a window for receiving a positioning reference signal via a channel associated with channel access procedures, the window comprising a plurality of positioning reference signal transmission opportunities; (See Lee fig. 1, 5 and their descriptions with par. 0089-0099: a radio frame= window is identified comprising a plurality of N = 2, 4, 6 subframes being PRS transmission opportunities for a channel of the unlicensed band; OR par. 0085 with fig. 5 and with par. 0089-0099: N =2, 4, 6 consecutive DL subframes= window is identified comprising a plurality of N=2, 4, 6 subframes being PRS transmission opportunities for a channel of the unlicensed band; or par. 0016 , 0100, 0111, 0126, 0130, 0131, 0133, 0150, with par. 0089-0099: the channel occupation time is identified; OR par. 0086 "time window used to search for the PRS to detect the PRS transmitted", par. 0141 "time period" is identified; all aforementioned alternatives are for receiving a PRS via a channel of a unlicensed band associated with channel access procedures, LBT/CCA; OR: fig. 6: window= PRS periodicity),
monitoring one or more of the plurality of positioning reference signal transmission opportunities during the window for the positioning reference signal; and
detecting the positioning reference signal within at least one of the one or more of the plurality of positioning reference signal transmission opportunities based at least in part on monitoring the one or more of the plurality of positioning reference signal  transmission opportunities. (See Lee para. 86; UE receives configuration information with a list of PRSs to search for (e.g. monitoring);to be searched; UE detects PRS of cells transmitted (e.g. detecting based upon configuration with potential PRSs))

Regarding claim 10, Lee discloses the method of claim 9, further comprising:
determining a maximum quantity of positioning reference signals to be received within the window; 
determining, after monitoring at least a subset of the one or more of the plurality of positioning reference signal transmission opportunities, that the maximum quantity of positioning reference signals has been received; and 
refraining from monitoring a remaining quantity of positioning reference signal transmission opportunities within the window based at least in part on determining that the maximum quantity of positioning reference signals have been received.  (See Lee para. 86; UE receives configuration information about a list of PRSs to be searched (e.g. list is maximum quantity); UE searches for these; after the last of the PRS has been searched (subset) then do no more searching (e.g. refraining); see also 112 above)

	Regarding claim 11, Lee discloses the method of claim 9, wherein detecting the positioning reference signal within the one or more of the plurality of positioning reference signal transmission opportunities further comprises:
	detecting the positioning reference signal during a first positioning reference signal transmission opportunity of the plurality of positioning reference signal transmission opportunities; and
detecting the positioning reference signal during a second positioning reference signal transmission opportunity of the plurality of positioning reference signal transmission opportunities. (See Lee para. 86; UE receives configuration information about a list of PRSs to be searched (e.g. list is maximum quantity); UE searches for these (a first one; then a second one, etc); these PRS are detected by the UE)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0054792), and further in view of Palanki (2010/0046494).

Regarding claim 12, Lee discloses the method of claim 9.  Lee discloses that the UE receives configuration information for searching for PRSs and detecting PRSs which are comprised of symbols (a quantity or plurality of).  (See Lee para. 86, para. 112)  Lee does not explicitly disclose wherein the PRSs have comb spacing parameters.  However, Palanki does disclose wherein the PRSs have comb spacing parameters.  (See Palanki para. 69; every sixth subcarrier (e.g. comb spacing parameter))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lee to include the teaching of wherein the PRSs have comb spacing parameters of Palanki with the motivation being to allow for a reuse factor (See Palanki para. 69) and further using known methods (reuse factor) which yields predictable results (compatibility with 3GPP standards which use reuse factor which saves time and money)).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16, 19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2018/0054792).

Regarding claim 13, Lee discloses an apparatus for wireless communication, comprising:
a processor, 
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:  (See Lee para. 100; eNB has a processor executing an algorithm stored in memory)
	identify a window comprising a plurality of positioning reference signal transmission opportunities for a channel; (See Lee fig. 1, 5 and their descriptions with par. 0089-0099: a radio frame= window is identified comprising a plurality of N = 2, 4, 6 subframes being PRS transmission opportunities for a channel of the unlicensed band; OR par. 0085 with fig. 5 and with par. 0089-0099: N =2, 4, 6 consecutive DL subframes= window is identified comprising a plurality of N=2, 4, 6 subframes being PRS transmission opportunities for a channel of the unlicensed band; or par. 0016 , 0100, 0111, 0126, 0130, 0131, 0133, 0150, with par. 0089-0099: the channel occupation time is identified; OR par. 0086 "time window used to search for the PRS to detect the PRS transmitted", par. 0141 "time period" is identified; all aforementioned alternatives are for receiving a PRS via a channel of a unlicensed band associated with channel access procedures, LBT/CCA; OR: fig. 6: window= PRS periodicity),
	perform a channel access procedure to access the channel for transmission of a positioning reference signal during the window; (See Lee fig. 8, 9, para. 89-99; a channel access procedure LBT/CCA to access the channel for transmission of a PRS during the radio frame)
	determine at least a subset of the plurality of positioning reference signal transmission opportunities that are remaining in the window subsequent to obtaining access to the channel during the window as a result of the channel access procedure; and (See Lee para. 130, 133; If a time period in which the PRS is transmitted is included in channel occupancy time, an eNB can transmit the PRS.  In this case, a burst corresponds to a time period consisting of one or more transmission units (e.g., subframe); fig. 10, para. 99; case 2 for eNB1 or eNB3; offset timing; fig. 11, 12; at least a subset of the plurality of subframes being PRS transmission opportunities included in channel occupancy time that are remaining in the radio frame are determined subsequent to obtaining access to the channel of the unlicensed band during the radio frame as a result of the channel access procedure LBT /CCA; see also para. 123-124; fig. 1; subframes)
transmit the positioning reference signal during one or more of the at least the subset of the plurality of positioning reference signal transmission opportunities that are remaining in the window. (See Lee para. 130, 133; If a time period in which the PRS is transmitted is included in channel occupancy time, an eNB can transmit the PRS.  In this case, a burst corresponds to a time period consisting of one or more transmission units (e.g., subframe); fig. 10, para. 99; case 2 for eNB1 or eNB3; offset timing; fig. 11, 12; the PRS is transmitted in the subset of the plurality of subframes being PRS transmission opportunities included in channel occupancy time that are remaining in the radio frame).

Regarding claim 14, Lee discloses the apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to:
determine a portion of a positioning reference signal transmission opportunity remaining in the window subsequent to obtaining access to the channel during the window as a result of the channel access procedure; and 
refrain from transmitting the positioning reference signal during the portion of the positioning reference signal transmission opportunity. (See Lee fig. 10; eNB 1 and eNB3 refrain from transmitting the PRS during the nonPRS subframe after the channel has been accessed to determine no occupancy)

Regarding claim 15, Lee discloses the apparatus of claim 13, wherein the instructions to transmit the positioning reference signal during the one or more of the at least the subset of the plurality of positioning reference signal transmission opportunities further are executable by the processor to cause the apparatus to: 
transmit the positioning reference signal during a first positioning reference signal transmission opportunity of the at least the subset of the plurality of positioning reference signal transmission opportunities; and 
transmit the positioning reference signal during a second positioning reference signal transmission opportunity of the at least the subset of the plurality of positioning reference signal transmission opportunities. (See Lee para. 130, 133; If a time period in which the PRS is transmitted is included in channel occupancy time, an eNB can transmit the PRS.  In this case, a burst corresponds to a time period consisting of one or more transmission units (e.g., subframe); fig. 10, para. 99; case 2 for eNB1 or eNB3; first and second PRS transmitted by eNB1 and eNB 3 in two different opportunities; offset timing; fig. 11, 12; the PRS is transmitted in the subset of the plurality of subframes being PRS transmission opportunities included in channel occupancy time that are remaining in the radio frame; first transmission).

Regarding claim 16, Lee discloses the apparatus of claim 13, wherein a portion of a first transmission opportunity of the plurality of positioning reference signal transmission opportunities occurs at a same time as a portion of a second transmission opportunity of the plurality of positioning reference signal transmission opportunities. (See Lee fig. 10, para. 99; case 2 for eNB1 or eNB3; first and second PRS transmitted by eNB1 and eNB 3 in two different opportunities; overlap in time between eNB1 and eNB2 (e.g. same time))

Regarding claim 19, Lee discloses the apparatus of claim 13, wherein the positioning reference signal is a first positioning reference signal, and wherein the window comprises the plurality of positioning reference signal transmission opportunities for transmitting the first positioning reference signal via a first beam. (See Lee fig. 10; case 2; eNB 1 has at least 3 opportunities to transmit PRS and uses a first beam)

Regarding claim 21, Lee discloses the apparatus of claim 13, wherein: 
the positioning reference signal is a first positioning reference signal; 
a first positioning reference signal transmission opportunity of the plurality of positioning reference signal transmission opportunities is for transmitting the first positioning reference signal via a first beam; and 
a second positioning reference signal transmission opportunity of the plurality of positioning reference signal transmission opportunities is for transmitting a second  positioning reference signal via a second beam. (See Lee fig. 10; case 2; eNB1 transmits via first beam and eNB3 transmits via a second beam)

Regarding claim 22, Lee discloses the apparatus of claim 13, wherein the instructions to perform the channel access procedure further are executable by the processor to cause the apparatus to: 
perform a first channel access procedure via a first beam and gaining access to  the channel via the first beam; and 
perform a second channel access procedure by a second beam and gaining  access to the channel via the second beam, wherein transmitting the positioning reference signal during is based at least in part on gaining access to the channel via the first beam and gaining access to the channel via the second beam. (See Lee fig. 11; para. 36; CCA (clear channel assessment (e.g. channel access procedure) performed over multiple 20Mhz portions of spectrum (e.g. beams))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0054792).

Regarding claim 20, Lee discloses the apparatus of claim 19.  Lee discloses a first window with a plurality of PRS transmission opportunities.  (See Lee fig. 10, case 2)  Lee does not explicitly disclose that the PRS subframes are repeated.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Lee to include the teaching of that the PRS subframes are repeated with the motivation being to allow for the UE to determine its position more than once for the entire life of the UE (that is, the positioning using PRS must be done more than once because UEs are mobile and in order to get an accurate indication of the location of the UE a PRS must be used more than once in the entire life of a UE) and further it is common sense (in order for positioning information to be useful it must be determined more than once time during the entire life of a UE and by multiple devices that enter and leave a cell).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0054792) and further in view of Taori (2014/0287769).

Regarding claim 23, Lee discloses the apparatus of claim 13, wherein the instructions to perform the channel access procedure further are executable by the processor to cause the apparatus to: 
perform a first channel access procedure via a first beam and gaining access to the channel via the first beam; and 
perform a second channel access procedure by a second beam. (See Lee fig. 11; para. 36; CCA (clear channel assessment (e.g. channel access procedure) performed over multiple 20Mhz portions of spectrum (e.g. beams))
Lee does not explicitly disclose failing to gain access to a channel.  However, Taori does disclose failing to gain access to a channel.  (See Taori para. 66; channel busy)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Lee to include the teaching of failing to gain access to a channel of Taori with the motivation being common sense (e.g. the channel can be available or busy) and further using known methods (attempting to access a channel) which yields predictable results (can gain access if not busy or failure to access if busy).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0054792) and further in view of Yin (2016/0212764).

Regarding claim 24, Lee discloses the apparatus of claim 13.  Lee discloses peforming a channel access procedure and transmitting a PRS on beams.  (See Lee fig. 10, case 2; fig. 11)  Lee does not explicitly disclose wherein the channel access procedure includes a busy channel and waiting for the channel to be idle to transmit.  However, Yin does disclose wherein the channel access procedure includes a busy channel and waiting for the channel to be idle to transmit.  (See Yin fig. 10)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Lee to include the teaching of wherein the channel access procedure includes a busy channel and waiting for the channel to be idle to transmit of Yin with the motivation being to prevent collisions (if the channel is busy then transmitting on the channel would cause a collision and waiting until the channel is not busy is optimal for successful transmission) and further to efficiently use limited wireless resources.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0054792), and further in view of Palanki (2010/0046494).

Regarding claim 25, Lee discloses the apparatus of claim 13.  Lee discloses that the UE receives configuration information for searching for PRSs and detecting PRSs which are comprised of symbols (a quantity or plurality of) and that the PRSs are transmitted.  (See Lee para. 86, para. 112)  Lee does not explicitly disclose wherein the PRSs have comb spacing parameters.  However, Palanki does disclose wherein the PRSs have comb spacing parameters.  (See Palanki para. 69; every sixth subcarrier (e.g. comb spacing parameter))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lee to include the teaching of wherein the PRSs have comb spacing parameters of Palanki with the motivation being to allow for a reuse factor (See Palanki para. 69) and further using known methods (reuse factor) which yields predictable results (compatibility with 3GPP standards which use reuse factor which saves time and money)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2018/0054792).

Regarding claim 26, Lee discloses an apparatus for wireless communication, comprising:
a processor,
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:  (See Lee para. 86; UE has a processor executing an algorithm stored in memory)
identify a window for receiving a positioning reference signal via a channel associated with channel access procedures, the window comprising a plurality of positioning reference signal transmission opportunities; (See Lee fig. 1, 5 and their descriptions with par. 0089-0099: a radio frame= window is identified comprising a plurality of N = 2, 4, 6 subframes being PRS transmission opportunities for a channel of the unlicensed band; OR par. 0085 with fig. 5 and with par. 0089-0099: N =2, 4, 6 consecutive DL subframes= window is identified comprising a plurality of N=2, 4, 6 subframes being PRS transmission opportunities for a channel of the unlicensed band; or par. 0016 , 0100, 0111, 0126, 0130, 0131, 0133, 0150, with par. 0089-0099: the channel occupation time is identified; OR par. 0086 "time window used to search for the PRS to detect the PRS transmitted", par. 0141 "time period" is identified; all aforementioned alternatives are for receiving a PRS via a channel of a unlicensed band associated with channel access procedures, LBT/CCA; OR: fig. 6: window= PRS periodicity),
monitor one or more of the plurality of positioning reference signal transmission opportunities during the window for the positioning reference signal; and 
detect the positioning reference signal within at least one of the one or more of the plurality of positioning reference signal transmission opportunities based at least in part on monitoring the one or more of the plurality of positioning reference signal transmission opportunities. (See Lee para. 86; UE receives configuration information with a list of PRSs to search for (e.g. monitoring);to be searched; UE detects PRS of cells transmitted (e.g. detecting based upon configuration with potential PRSs))

Regarding claim 27, Lee discloses the apparatus of claim 26, wherein the instructions are further executable by the processor to cause the apparatus to:
	determine a maximum quantity of positioning reference signals to be received within the window;
determine, after monitoring at least a subset of the one or more of the plurality of positioning reference signal transmission opportunities, that the maximum quantity of positioning reference signals has been received; and
	refrain from monitoring a remaining quantity of positioning reference signal transmission opportunities within the window based at least in part on determining that the maximum quantity of positioning reference signals have been received. (See Lee para. 86; UE receives configuration information about a list of PRSs to be searched (e.g. list is maximum quantity); UE searches for these; after the last of the PRS has been searched (subset) then do no more searching (e.g. refraining); see also 112 above)

	Regarding claim 28, Lee discloses the apparatus of claim 26, wherein the instructions to detect the positioning reference signal within the one or more of the plurality of positioning reference signal transmission opportunities further are executable by the processor to cause the apparatus to:
	detect the positioning reference signal during a first positioning reference signal transmission opportunity of the plurality of positioning reference signal transmission opportunities; and
detect the positioning reference signal during a second positioning reference signal transmission opportunity of the plurality of positioning reference signal transmission opportunities. (See Lee para. 86; UE receives configuration information about a list of PRSs to be searched (e.g. list is maximum quantity); UE searches for these (a first one; then a second one, etc); these PRS are detected by the UE)

Regarding claim 29, Lee discloses the apparatus of claim 26, wherein a portion of a first transmission opportunity of the plurality of positioning reference signal transmission opportunities occurs at a same time as a portion of a second transmission opportunity of the plurality of positioning reference signal transmission opportunities. (See Lee fig. 10, para. 99; case 2 for eNB1 or eNB3; first and second PRS transmitted by eNB1 and eNB 3 in two different opportunities; overlap in time between eNB1 and eNB2 (e.g. same time))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0054792), and further in view of Palanki (2010/0046494).

	Regarding claim 30, Lee discloses the apparatus of claim 26.  Lee discloses that the UE receives configuration information for searching for PRSs and detecting PRSs which are comprised of symbols (a quantity or plurality of).  (See Lee para. 86, para. 112)  Lee does not explicitly disclose wherein the PRSs have comb spacing parameters.  However, Palanki does disclose wherein the PRSs have comb spacing parameters.  (See Palanki para. 69; every sixth subcarrier (e.g. comb spacing parameter))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lee to include the teaching of wherein the PRSs have comb spacing parameters of Palanki with the motivation being to allow for a reuse factor (See Palanki para. 69) and further using known methods (reuse factor) which yields predictable results (compatibility with 3GPP standards which use reuse factor which saves time and money)).

Allowable Subject Matter
Claims 5-6, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461